Citation Nr: 1643736	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-32 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from July 1958 to May 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the San Diego, California, Regional Office (RO) which denied reopening the Veteran's claim.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of increased ratings for right knee disability, left shoulder disability, and depression and the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in a September 2016 application and an October 2016 phone call, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2008, VA denied service connection for tinnitus. The Veteran was informed in writing of the adverse determination and his appellate rights in August 2008. The Veteran did not subsequently submit a notice of disagreement (NOD) with that decision.

2. The July 2008 rating decision is final.

3.  The additional documentation submitted since the July 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has been received. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2013 notice which informed him of the evidence needed to reopen his claim; what actions he needed to undertake; and how VA would assist him. The March 2013 notice was issued to the Veteran prior to the July 2013 rating decision from which the instant appeal arises.  




II.  Analysis

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In July 2008, VA denied service connection for tinnitus as there was no evidence the claimed disability was incurred in or caused by service. The Veteran was informed in writing of the adverse decision and his appellate rights in August 2008. He did not submit an NOD.

The evidence upon which the July 2008 rating decision denying service connection was formulated may be briefly summarized. Service treatment records do not reflect that the Veteran had tinnitus and each time he was asked whether he had ringing in his ears, he indicated he did not. In a September 2007 VA treatment record, the Veteran reported that tinnitus started approximately 16 months earlier. In January 2008, the Veteran's private physician wrote that his tinnitus was first diagnosed in May 2006 and is "less likely to be due to his military service." In March 2008, he was afforded a VA audiological examination where he reported onset of tinnitus in the prior 2.5 years. The examiner opined that it was less likely than not related to service given that tinnitus onset many years after service separation.

New and material evidence pertaining to the issue of service connection for tinnitus was not received by VA or constructively in its possession within one year of written notice to the Veteran of the July 2008 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the July 2008 rating decision includes statements from the Veteran and a nexus opinion from the Veteran's physician stating that the Veteran's tinnitus is more likely than not related to military service.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim of entitlement to service connection for tinnitus is reopened.

In December 2013, the Veteran's private physician wrote a letter saying that he had reviewed the Veteran's treatment records from service and post-service and that the Veteran had long-term exposure to high decibel noise on a daily basis during his 31 year military career and opined that the Veteran's tinnitus "is more likely than not . . . related to [his] military duty." In a September 2014 statement, the Veteran reiterated that his tinnitus began in 2006. He contended that age had worsened the underlying noise-induced, permanent ear damage he had from service, causing the tinnitus to manifest many years after service separation.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for tinnitus is, and to this extent only, the appeal is granted.


REMAND

Given the submission of the December 2013 physician's statement, the Board has determined that additional development is required and the matter is REMANDED for the following actions:

1. Provide an opportunity for the Veteran to submit any further evidence or argument as to why service connection is warranted for tinnitus. Include any appropriate release of information forms for retrieval of information from physicians or other entities. 

2. Obtain any information cited by the Veteran as relevant.

3. Conduct a VA medical examination to be conducted by a qualified medical care provider, TO DETERMINE IF THE VETERAN'S TINNITUS WAS INCURRED IN, OR AS A RESULT OF MILITARY SERVICE. Although the examiner must review all relevant evidence, the examiner's attention is called to the following:

* Service treatment records do not reflect that the Veteran had tinnitus and each time he was asked whether he had ringing in his ears, he indicated he did not. On his November 1988 physical examination for service separation report of medical history, he did not report tinnitus. 

* At a February 1991 VA audiology examination, the Veteran denied tinnitus. 

* In a September 2007 VA treatment record, the Veteran reported that tinnitus started approximately 16 months earlier. 

* In a December 2007 letter to his private physician, the Veteran reported in-service noise exposure from "working around noisy aircraft jet engines and aircraft carriers and flying as aircrew for many years." 

* In January 2008, the Veteran's private physician wrote that tinnitus was first diagnosed in May 2006 and is "less likely to be due to his military service." 

* In March 2008, the Veteran was afforded a VA audiological examination where he reported onset of tinnitus in the prior 2.5 years. The examiner opined that it was less likely than not related to service given the onset date significantly post-dated service. 

* An April 2008 VA treatment record states that the Veteran reported that his tinnitus began shortly after he had a growth removed from the left side of his jaw. 

* In an April 2013 statement, the Veteran reported several instances of in-service noise exposure and wrote that he thought the noise exposure caused his tinnitus.

* In December 2013, the Veteran's private physician wrote a letter saying that he had reviewed the Veteran's treatment records from service and post-service and that the Veteran had long-term exposure to high decibel noise on a daily basis during his 31 year military career and opined that the Veteran's tinnitus "is more likely than not . . . related to [his] military duty." 

* In a September 2014 statement, the Veteran reiterated that his tinnitus began in 2006. He contended that age had worsened the underlying noise-induced, permanent ear damage he had from service, causing the tinnitus to manifest many years after service separation.

The examiner must respond to the question as to whether the Veteran's tinnitus is the result of any incident of active service. THE EXAMINER IS ADVISED that the law requires medical opinions must be both fully informed and explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. Following development, readjudicate the claim and follow all established VA appellate protocols. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


